Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (“Agreement”), dated as of December 31, 2013 (the
“Effective Date”), is made by and between GAWK INCORPORATED, a corporation
organized under the laws of Nevada (the “Purchaser”), and HIGH PROFILE
DISTRIBUTION, LLC, a Nevada Limited Liability Company (the “Seller”, and
together with Purchaser, each a collectively, the “Parties”, and each a “Party”)
 
RECITALS:
 
A.
The Seller desires to transfer to the Purchaser, and the Purchaser desires to
acquire from Seller, the properties, rights and assets owned by Seller, directly
or indirectly, in whole or in part, of every type and description, real,
personal or mixed, tangible and intangible, wherever located and whether or not
reflected on the books of Seller (the “Acquired Assets”), including, without
limitation, all technology, intellectual property, patent and patent pending
technology, streaming technology, encoding and compression algorithms,
equipment, source code, in addition to all rights, title and interest in and to
the television series picture currently entitled “House Game” (by whatever title
such motion picture may now or may hereafter become known, the “Television
Series”),by Mars Callahan, together with all other literary material and other
intellectual property relating to the foregoing, all rights to exploit,
distribute, and derive revenue from the foregoing and any materials or media
relating to the foregoing as further described on Schedule I (the “Essential
Elements”), in exchange for the Purchaser’s issuance to the Seller of 18 Series
C Preferred Shares representing $18,000,000 worth of the Company’s Common Stock
upon conversion in accordance with the Company’s Amended and Restated Articles
of Incorporation and its Certificate of Designation of Rights, Privileges,
Preferences and Restrictions of Series C Convertible Preferred Stock (the
“Issued Shares”) (as defined in Section 1.1).



NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:


ARTICLE 1
DEFINITIONS
 
Section 1.1       Definitions. In addition to as otherwise defined herein, for
all purposes of and under this Agreement, the following capitalized terms shall
have the following respective meanings:
 
“Accredited Investor” has the meaning set forth in Rule 501 under the Securities
Act.
 
“Acquired Assets” has the meaning set forth in the preamble.
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.
 
 
1

--------------------------------------------------------------------------------

 
 
“Agreement” has the meaning set forth in the preamble.
 
 “Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
 
“Closing” has the meaning set forth in Section 2.2.
 
“Closing Date” has the meaning set forth in Section 2.2.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Conditions Precedent” means the conditions which must be satisfied or waived
prior to closing set forth in Article VIII of this Agreement.
 
 “Contract” means any written or oral contract, lease, license, indenture, note,
bond, arrangement, understanding, permit, concession, franchise, instrument or
other agreement.
 
“Damages” has the meaning set forth in Section 10.2.
 
“Disclosing party” has the meaning as set forth in Section 11.2(b).
 
“Effective Date” has the meaning set forth in the preamble.
 
“Essential Elements” has the meaning set forth in the preamble.
 
“Equipment” has the meaning set forth in Schedule I (l)(vii).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.
 
“Television Series” has the meaning set forth in the preamble.
 
“GAAP” means, with respect to any Person, generally accepted accounting
principles in the U.S. applied on a consistent basis with such Person’s past
practices.
 
“Governmental Authority” means any domestic or foreign, federal or national,
state or provincial, municipal or local government, governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, political subdivision, commission, court,
tribunal, official, arbitrator or arbitral body.
 
“Indebtedness” means without duplication, (a) all indebtedness or other
obligation of the Person for borrowed money, whether current, short-term, or
long-term, secured or unsecured, (b) all indebtedness of the Person for the
deferred purchase price for purchases of property, (c) all lease obligations of
the Person under leases which are capital leases in accordance with GAAP, (d)
any off-balance sheet financing of the Person including synthetic leases and
project financing, (e) any payment obligations of the Person in respect of
banker’s acceptances or letters of credit (other than stand-by letters of credit
in support of ordinary course trade payables), (f) any liability of the Person
with respect to interest rate swaps, collars, caps and similar hedging
obligations, (g) any liability of the Person under deferred compensation plans,
phantom stock plans, severance or bonus plans, or similar arrangements made
payable as a result of the transactions contemplated herein, (h) any
indebtedness referred to in clauses (a) through (g) above of any other Person
which is either guaranteed by, or secured by a security interest upon any
property owned by, the Person and (i) accrued and unpaid interest of, and
prepayment premiums, penalties or similar contractual charges arising as result
of the discharge at Closing of, any such foregoing obligation.
 
 
2

--------------------------------------------------------------------------------

 
 
“Indemnified Party” has the meaning set forth in Section 10.4(a).
 
“Indemnifying Party” has the meaning set forth in Section 10.4(a).
 
“Intellectual Property” means all industrial and intellectual property,
including, without limitation, the Television Series, and Essential Elements,
all U.S. and non-U.S. patents, patent applications, patent rights, trademarks,
trademark applications, common law trademarks, Internet domain names, trade
names, service marks, service mark applications, common law service marks, and
the goodwill associated therewith, copyrights, in both published and unpublished
works, whether registered or unregistered, copyright applications, franchises,
licenses, know-how, trade secrets, technical data, designs, customer lists,
confidential and proprietary information, processes and formulae, all computer
software programs or applications, layouts, inventions, development tools and
all documentation and media constituting, describing or relating to the above,
including manuals, memoranda, and records, whether such intellectual property
has been created, applied for or obtained anywhere throughout the world.
 
“Issued Shares” has the meaning set forth in the preamble.
 
“Knowledge” shall mean, except as otherwise explicitly provided herein, actual
knowledge after reasonable investigation.  The Purchaser shall be deemed to have
“Knowledge” of a matter if any of its officers, directors or employees has
Knowledge of such matter.
 
“Law” means all U.S. or non-U.S. international, national, federal, provincial
state or local treaty, law, rule, regulation, order, decree, judgment, code,
ordinance, common law or custom with the force of law.
 
 “Legal Proceeding” means any pending or threatened claim action, suit, inquiry,
notice of violation, proceeding (including any partial proceeding such as a
deposition) or investigation pending or threatened before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility.
 
“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.
 
 
3

--------------------------------------------------------------------------------

 
 
“License” means any security clearance, permit, license, variance, franchise,
Order, approval, consent, certificate, registration or other authorization of
any Governmental Authority or regulatory body, and other similar rights.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.
 
“Literary Property” has the meaning as set forth in Schedule I (b).
 
“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the business, financial condition, operations, results of operations,
assets, customer, supplier or employee relations or future prospects of such
Person.
 
 “Most Recent Fiscal Year End” means January 31, 2013.
 
“Offering Memorandum” has the meaning set forth in the preamble.
 
 “Order” means any order, judgment, ruling, injunction, assessment, award,
decree or writ of any Governmental Authority or regulatory body.
 
“Organizational Documents” means with respect to any entity, such entity’s
Articles of Incorporation, Articles of Organization, Certificate of Formation,
Bylaws, Limited Liability Company Agreement, Operating Agreement, Partnership
Agreement, Shareholder or Member Agreement, or any other agreement governing the
operations of such entity or the rights and obligations of its shareholders,
members, partners, directors, officers, or managers.
 
“Party” and “Parties” have the respective meanings set forth in the preamble.
 
“Person” means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures,
unincorporated associations, and other entities, governments, agencies and
political subdivisions.
 
“Physical Properties” has the meaning as set forth in Schedule I (c).
 
“Principal Market” means the OTC Bulletin Board.
 
“providing party” has the meaning as set forth in Section 11.2(b).
 
“Purchaser” has the meaning set forth in the recitals.
 
“Registration Statements” has the meaning set forth in Section 5.11(b).
 
“Regulation S” means Regulation S under the Securities Act, as the same may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.
 
 
4

--------------------------------------------------------------------------------

 
 
“Representative” means any Person’s shareholders, members, partners, directors,
officers, managers, employees, contractors, and agents.
 
“SEC” means the U.S. Securities and Exchange Commission, or any successor agency
thereto.
 
“SEC Reports” has the meaning set forth in Section 5.11(a).
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will be in effect at the time.
 
“Seller” has the meaning set forth in the preamble.
 
“Seller Member” and “Seller Members” have the respective meanings set forth in
the preamble.
 
“Seller Member Consent” has the meaning as set forth in Section 4.8.
 
“Tax” or “Taxes” means all taxes, assessments, duties, levies or other charge
imposed by any Governmental Authority of any kind whatsoever together with any
interest, penalties, fines or additions thereto and any liability for payment of
taxes whether as a result of (i) being a member of an affiliated, consolidated,
combined, unitary or similar group for any period, (ii) any tax sharing, tax
indemnity or tax allocation agreement or any other express or implied agreement
to indemnify any Person, (iii) being liable for another Person’s taxes as a
transferee or successor otherwise for any period, or (iv) operation of Law.
 
“Tax Return” means all returns, declarations, reports, estimates, statements,
forms and other documents filed with or supplied to or required to be provided
to a Governmental Authority with respect to Taxes, including any schedule or
attachment thereto and any amendment thereof.
 
“Termination Date” means January 1, 2014.
 
 “Third Party Claim” has the meaning set forth in Section 10.4(a).
 
“Transaction Documents” means, collectively, this Agreement and all agreements,
certificates, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement.
 
“Transfer Restrictions” has the meaning as set forth in Article 3.
 
 “U.S.” means the United States of America.
 
“U.S. Person” has the meaning set forth in Regulation S under the Securities
Act.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 2
ACQUISITION OF ASSETS; ASSUMPTION OF LIABILITIES
 
Section 2.1       Purchase and Sale of Assets.  At the Closing, upon the
satisfaction or waiver of all conditions precedent: (a) the Seller shall sell,
transfer, convey, assign and deliver the Acquired Assets to the Purchaser, free
and clear of any and all Liens, and (b) the Purchaser shall issue the Issued
Shares to the Seller, fully paid and non-assessable and free and clear of all
Liens. Notwithstanding anything to the contrary, Seller shall retain all
obligations and liabilities with respect to the Acquired Assets for actions or
omissions that occurred prior to Closing, and Purchaser shall not become liable
for, or be deemed to have assumed any of Seller’s Pre-Closing Liabilities or
other obligations arising from actions or omissions that occurred prior to
Closing, whatsoever. Notwithstanding the foregoing, Seller shall not be liable
for liabilities that arise from Purchaser’s actions or omissions that take place
after the Closing.  Seller’s delivery to Purchaser of all right, title and
interest in and to the Acquired Assets, shall be deemed to occur upon
Purchaser’s delivery to Seller of a certificate evidencing the Issued Shares,
without the need of any further act by any Party. Notwithstanding the foregoing,
at Purchaser’s request, Seller shall promptly execute one or more further
Contracts to the extent Purchaser deems such execution necessary or appropriate
to effectuate the intent of this Agreement.
 
Section 2.2       Closing.  The transactions contemplated by this Agreement
shall take place at a closing (the “Closing”) to be held remotely, by an
exchange of counter-signed documents, at a time and date to be specified by the
Parties, which shall be no later than second (2nd) Business Day following the
satisfaction or waiver of the Conditions Precedent, or at such other location,
date and time as Purchaser and Seller shall mutually agree.  The date and time
of the Closing is referred to herein as the “Closing Date.”
 
ARTICLE 3
ISSUED SHARE TRANSFER RESTRICTIONS
 
Seller acknowledges its understanding that the Issued Shares shall be subject to
the following restrictions affecting the transfer of the Issued Shares (the
“Transfer Restrictions”):
 
Section 3.1       Holding Period.  From the Closing Date, until the date that is
twelve  (12) months after the Closing Date, the Seller shall not liquidate, nor
shall the Seller distribute, sell, allocate, transfer or convey the Issued
Shares to any party, including, without limitation, the Seller Members.
 
Section 3.2       Restricted Sales.  Neither the Seller, any Seller Member
acquiring Issued Shares, nor any other holder of Issued Shares may (a) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase, make any short sale or otherwise dispose of or agree to dispose of,
directly or indirectly, more than 10% of the Issued Shares held thereby, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder with respect to any of the Issued Shares, or (b) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic benefits or consequences of ownership of more than 10% of the Issued
Shares held thereby, whether any such transaction is to be settled by delivery
of such securities, or otherwise. The foregoing Transfer Restriction shall not
apply to a distribution by the Seller to the Seller Members; provided that the
receiving Seller Members agree to be bound by the Transfer Restrictions set
forth in this Article 3, including without limitation, this Section 3.2.
Further, Neither the Seller, any Seller Member acquiring Issued Shares, nor any
other holder of Issued Shares may transfer any Issued Shares unless the Person
acquiring such Issued Shares agrees to be bound by the Transfer Restrictions set
forth in this Article 3, including without limitation, this Section 3.2.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.3       Legal Restrictions.  The Issued Shares have not been
registered under the Securities Act or any state securities law or “blue sky”
law. Under no circumstances may any holder of Issued Shares transfer the Issued
Shares in a manner inconsistent with the Securities Act, Securities Exchange
Act, any state securities or “blue sky” Law, or other Law applicable to the
Issued Shares.
 
Section 3.4       Stock Legends.  Any certificates representing Issued Shares
may bear any and all restrictive legends Purchaser deems necessary to properly
communicate to holders of Issued Shares the transfer restrictions described in
this Agreement or required by any Law.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller hereby represents and warrants to the Purchaser as follows:
 
Section 4.1       Organization and Qualification.  The Seller is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its organization, has all requisite authority
and power, Licenses, authorizations, consents and approvals to carry on its
business as presently conducted and to own, hold and operate its properties and
assets as now owned, held and operated by it, and is duly qualified to do
business and in good standing in each jurisdiction in which it conducts
business.
 
Section 4.2       Authority.  The Seller has all requisite authority and power
(corporate and other), Licenses, authorizations, consents and approvals to enter
into and deliver this Agreement and any of the other Transaction Documents, and
to perform its obligations and consummate the transactions contemplated by this
Agreement and the other Transaction Documents.  The Seller’s execution and
delivery of this Agreement and the other Transaction Documents and the Seller’s
performance of its obligations hereunder and thereunder and consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Seller and the Seller Members.  The Seller
does not need to give any notice to, make any filing with, or obtain any
authorization, consent or approval of any Person or Governmental Authority in
order for the Parties to execute, deliver or perform this Agreement or the
transactions contemplated hereby, except to the extent Seller has already done
so. This Agreement and the Transaction Documents to which the Seller is a party
have been duly and validly authorized and approved, executed and delivered by
the Seller.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 4.3       Seller’s Organizational Documents; Seller Members; Rights of
Others.  The Seller’s Organizational Documents are true and correct and
represent the entirety of the agreements applicable to the Seller’s operations.
The Seller Members constitute the entirety of the Persons having a membership
interest, economic interest, voting interest or beneficial interest in the
Seller, and no other Person has the right to acquire such an interest, whether
through a warrant, option, convertible debenture or bond, Contract or otherwise.
There are no options, warrants, rights, convertible or exchangeable securities,
“phantom” stock rights, stock appreciation rights, stock-based performance
units, commitments, Contracts, arrangements or undertakings of any kind to which
the Seller is a party or by which it is bound obligating the Seller to issue,
deliver or sell, or cause to be issued, delivered or sold, additional units or
other equity interests in, or any security convertible or exercisable for or
exchangeable into any unit of or other equity interest in, the Seller, or that
give any Person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to Seller Members. There
are no registration rights, proxies, voting trust agreements or other agreements
or understandings with respect to any of the Seller Member’s rights or interests
in the Seller.
 
Section 4.4       Binding Obligations.  This Agreement and each of the
Transaction Documents constitute the legal, valid and binding obligations of the
Seller and Seller Members enforceable against them in accordance with their
respective terms, except as such enforcement is limited by bankruptcy,
insolvency and other similar Laws affecting the enforcement of creditors rights
generally.
 
Section 4.5       No Conflicts.  The execution and delivery of this Agreement
and the other Transaction Documents, and the consummation and performance by the
Seller of the transactions contemplated this Agreement and the other Transaction
Documents will not, directly or indirectly: (a) contravene, conflict with, or
result in a violation of any provision of the Seller’s Organizational Documents,
(b) contravene, conflict with or result in a violation of any Law, Order, charge
or other restriction or decree applicable to the Seller or Seller Members, or by
which the Seller or Seller Members, or any of its respective assets and
properties are bound or affected, (c) contravene, conflict with, result in any
breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, impair the rights appurtenant to the
Transferred Assets, or alter the obligations of any Person under, or create in
any Person the right to terminate, amend, accelerate or cancel, or require any
notice, report or other filing (whether with a Governmental Authority or any
other Person) pursuant to, or result in the creation of a Lien on any of the
Transferred Assets under, any note, bond, mortgage, indenture, Contract,
License, permit, franchise or other instrument or obligation with respect to the
Transferred Assets; or (d) contravene, conflict with, or result in a violation
of, the terms or requirements of, or give any Governmental Authority the right
to revoke, withdraw, suspend, cancel, terminate or modify, any licenses,
permits, authorizations, approvals, franchises or other rights with respect to
the Transferred Assets.
 
Section 4.6       Indebtedness; Solvency.  The Seller has no Indebtedness,
accounts payable or trade payable. The Seller is able to meet all of its payment
obligations as they come due. The fair market value of the Seller’s assets
exceed the fair market value of its obligations, whether contingent or
otherwise.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 4.7       No Brokers or Finders.  No agent, broker, investment banker,
financial advisor or other firm or Person is or shall be entitled, as a result
of any agreement, action or commitment of Seller or any of its Affiliates to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with any of the transactions contemplated by this Agreement.
 
Section 4.8       Title to Acquired Assets.  Seller holds good and merchantable
title to the Acquired Assets free and clear of all Liens, and on the Closing
Date, upon the issuance to Seller of the Issued Shares, will have conveyed to
Purchaser, and Purchaser shall have, good and merchantable title to the Acquired
Assets, free and clear of all Liens other than Liens created or granted by the
Purchaser.  Upon consummation of the transactions contemplated by this
Agreement, Purchaser will not be required to obtain any other asset or License
or consent of any Person to use, alienate and encumber the Acquired Assets as
Purchaser, in its sole discretion, desires.
 
Section 4.9       Intellectual Property.  Without limiting the generality of the
foregoing: (a) Seller is the sole owner of all Intellectual Property related to
the Acquired Assets, and has the exclusive right to use, all patents, trademark
registrations, trade secrets and copyrights that are part of the Acquired Assets
and that are material to the production or exploitation of the Television
series; (b) no patents, trademarks or copyrights relating to the television
series have been abandoned or cancelled, or are the subject of any invalidation,
opposition or cancellation proceeding, and each is in full force and effect;
(c)  Seller has not granted or licensed to any Person, any rights with respect
to the Television series or any other Intellectual Property (including any
rights to market or distribute any of the Intellectual Property); (d) Seller’s
Intellectual Property is sufficient for the production and exploitation of the
Television series; (e) the Television series and related Intellectual Property
do not infringe, misappropriate, violate or dilute, and is not alleged to
infringe, misappropriate, violate or dilute, any trademark, copyright, patent,
moral right or other proprietary right of any Person, and the Seller has no
Knowledge of any pending or threatened Legal Proceeding with respect thereto;
(f) the Seller is not aware of any party infringing, misappropriating, or
diluting the Seller’s rights with respect to the Television series or its other
Intellectual Property related thereto; (g) the Seller has taken all action
necessary to protect the Television series and its other Intellectual Property
related thereto; (h) Seller owns, and upon the consummation of the transactions
contemplated by this Agreement, will have transferred to Purchaser, the right to
develop, make, license, use, have sold, have made, perform, copy, make
derivative works of, sell, distribute, modify and exploit the Television series
and the Seller’s other Intellectual Property related thereto; and (i) the Seller
is not obligated to make any payment, now or in the future, with respect to the
Television series or Seller’s other Intellectual Property related thereto.
 
Section 4.10     Employees and Operations.  Seller has no employees or
operations other than the ownership of the Acquired Assets. Until the
Termination Date, Seller will not engage in any operations or enter into any
Contract other than as required to consummate the transactions contemplated by
this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 4.11     Investment Representations.  Each of the Seller Members, and
Seller (to the extent applicable):
 
(a)       will acquire its indirect interest in the Issued Shares through Seller
subject to the Transfer Restrictions, after distribution by the Seller (if any),
will acquire its direct interest in the Issued Shares, for investment for its
own account and not with a view to the resale or distribution of any part
thereof, and such Seller Member has no present intention of selling or otherwise
distributing such Issued Shares except as permitted by this Agreement, and in
compliance with all Laws;
 
(b)       understands that the Purchaser has limited operations, but is engaged
in the development of one or more lines of business that may or may not ever be
profitable, and acknowledges that such Person’s acquisition of a direct or
indirect interest in the Issued Shares or the Purchaser may or may not result in
profits or distributions to such Person;
 
(c)       has consulted with such Person’s tax and financial advisors, and
understands the potential tax implications of acquiring a direct or indirect
interest in the Purchaser and Issued Shares;
 
(d)       understands that the Issued Shares (i) are subject to the Transfer
Restrictions, and may not be sold except as permitted by this Agreement and in
accordance with the Company’s Certificate of Designation, and applicable federal
and state securities laws,  and (ii) are characterized as “restricted
securities” under the Securities Act, acquired in a transaction not involving a
registered offering in reliance upon exemptions from certain requirements of the
Securities Act.
 
(e)       is familiar with Rule 144 promulgated under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act;
 
(f)        consents to the placement of a restrictive legend on any certificate
or other document evidencing the Issued Shares as permitted by Section 3.4;
 
(g)       has sufficient knowledge and experience in finance, securities,
investments and other business matters to be able to protect such Person’s
interests in connection with the transactions contemplated by this Agreement;
 
(h)       has consulted, to the extent that it has deemed necessary, with its
tax, legal, accounting and financial advisors concerning its investment in the
Purchaser by acquiring an interest in the Issued Shares, and can afford to bear
such risks for an indefinite period of time, including, without limitation, the
risk of losing its entire investment in the Issued Shares;
 
(i)        has had access to the SEC Reports, has been furnished or has had
access to all public information relating to the Purchaser and agrees that such
public information is sufficient for such Person to evaluate the risks of
investing in the Purchaser by acquiring an interest in the Issued Shares; has
been afforded the opportunity to ask questions of and receive answers concerning
the Purchaser and the terms and conditions of this Agreement;
 
 
10

--------------------------------------------------------------------------------

 
 
(j)        is not relying on any representations and warranties concerning the
Purchaser or any officer, employee or agent of the Purchaser, other than those
contained in this Agreement or the SEC Reports;
 
(k)       will not sell or otherwise transfer the Issued Shares, except as
permitted by this Agreement, and either (A) the transfer of such securities is
registered under the Securities Act or (B) an exemption from registration of
such securities is available;
 
(l)        understands and acknowledges that the Purchaser is under no
obligation to register, or maintain the registration of the Issued Shares under
the Securities Act;
 
(m)      has confirmed that such Person’s address furnished in Schedule II is
the principal residence if he is an individual or its principal business address
if it is a corporation or other entity;
 
(n)       understands and acknowledges that the Issued Shares have not been
recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Purchaser that has
been supplied to such Person and that any representation to the contrary is
unlawful;
 
(o)      is not acquiring its interest the Issued Shares in a transaction (or an
element of a series of transactions) that is part of any plan or scheme to evade
the registration provisions of the Securities Act.
 
Section 4.12     Disclosure.  No representation or warranty of the Seller
contained in this Agreement and no statement or disclosure made by or on behalf
of the Seller to the Purchaser pursuant to this Agreement or any other
Transaction Document contains an untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not misleading.
 
Section 4.13     Continued Accuracy.  The foregoing representations and warranty
will be true and correct on the Closing Date.   The Seller’s acceptance of the
Issued Shares shall constitute Seller’s confirmation, and certification by its
manager, that the foregoing representations and warranties are true and correct
as of the Closing Date.
 
Section 4.14     Reliance.  Seller understands that the issuance of the Issued
Shares is being made in reliance upon the truth and accuracy of the foregoing
representations and warranties so that the Purchaser may determine the
applicability and availability of various exemptions upon which the Purchaser is
relying in issuing the Issued Shares.
 
Section 4.15     Survival.  The Seller’s representations, warranties and
agreements shall survive the execution and delivery of this Agreement, the
issuance of the Issued Shares to  the Seller and any distribution of Issued
Shares to the Seller Members after the holding period described in Section 3.1.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Seller as follows:
 
Section 5.1      Organization and Qualification.  The Purchaser is a corporation
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, has all requisite corporate
authority and power, Licenses, authorizations, consents and approvals to carry
on its business as presently conducted and to own, hold and operate its
properties and assets as now owned, held and operated by it, and is duly
qualified to do business and in good standing in each jurisdiction in which the
failure to be so qualified would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect on the Purchaser.
 
Section 5.2      Authority.  The Purchaser has all requisite authority and
power, Licenses, authorizations, consents and approvals to enter into and
deliver this Agreement and any of the other Transaction Documents to which the
Purchaser is a party, and any other certificate, agreement, document or
instrument to be executed and delivered by the Purchaser in connection with the
transactions contemplated by this Agreement and to consummate the transactions
contemplated by this Agreement.  The Purchaser’s execution and delivery of this
Agreement and the other Transaction and the Purchaser’s performance of its
obligations hereunder and thereunder and the consummation by the Purchaser of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of the Purchaser.  The Purchaser does not need
to give any notice to, make any filing with, or obtain any authorization,
consent or approval of any Person or Governmental Authority in order for the
Purchaser to execute, deliver or perform its obligations pursuant to this
Agreement or the transactions contemplated hereby.  This Agreement and each of
the Transaction Documents to which the Purchaser is a party has been duly and
validly authorized and approved, executed and delivered by the Purchaser.
 
Section 5.3      Binding Obligations.  This Agreement and each of the
Transaction Documents constitute the legal, valid and binding obligations of the
Purchaser enforceable against it in accordance with their respective terms,
except as such enforcement is limited by bankruptcy, insolvency and other
similar Laws affecting the enforcement of creditors rights generally.
 
Section 5.4      No Conflicts.  Neither the Purchaser’s execution or the
delivery of this Agreement or any Transaction Document, nor the Purchaser’s
consummation or performance of the transactions contemplated hereby or thereby
will, directly or indirectly, (a) contravene, conflict with, or result in a
violation of any provision of the Purchaser’s Organizational Documents, (b)
contravene, conflict with or result in a violation of any Law, Order, charge or
other restriction or decree of any Governmental Authority or any rule or
regulation of the Principal Market applicable to the Purchaser or the
Purchaser’s shareholders, or by which the Purchaser or any of its respective
assets and properties are bound or affected, (c) contravene, conflict with,
result in any breach of, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, impair the rights of the
Purchaser under, or alter the obligations of any Person under, or create in any
Person the right to terminate, amend, accelerate or cancel, or require any
notice, report or other filing (whether with a Governmental Authority or any
other Person) pursuant to, or result in the creation of a Lien on any of the
assets or properties of the Purchaser under, any note, bond, mortgage,
indenture, Contract, License, permit, franchise or other instrument or
obligation to which the Purchaser is a party or by which the Purchaser or any of
the Purchaser’s assets and properties are bound or affected; or (d) contravene,
conflict with, or result in a violation of, the terms or requirements of, or
give any Governmental Authority the right to revoke, withdraw, suspend, cancel,
terminate or modify, any Licenses, permits, authorizations, approvals,
franchises or other rights held by the Purchaser or that otherwise relate to the
business of, or any of the properties or assets owned or used by, the Purchaser.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 5.5      Organizational Documents.  The Purchaser has delivered or made
available to Seller a true and correct copy of the Purchaser’s Organizational
Documents. The Purchaser is not in violation of any of the provisions of the
Purchaser’s Organizational Documents.  The minute books (containing the records
or meetings of the stockholders, the board of directors and any committees of
the board of directors), the stock certificate books, and the stock record books
of the Purchaser, each as provided or made available to the Seller, are correct
and complete.
 
Section 5.6       Capitalization.
 
(a)       The authorized, issued, and held capital stock of the Purchaser is
as  set forth in the Company’s latest public 8-K, 10-Q and 10-K filings
available at SEC.gov and as is available through a public record search of the
Nevada Secretary of State.  Except as set forth above, no shares of Series C
Convertible Preferred Shares of the Purchaser have been issued or are
outstanding.  All outstanding shares of the capital stock of the Purchaser are,
and all such shares that may be issued prior to the Closing Date will be when
issued, duly authorized, validly issued, fully paid and non-assessable and not
subject to or issued in violation of any purchase option, call option, right of
first refusal, preemptive right, subscription right or any similar right under
any provision of Law applicable to Purchaser, or any Contract to which the
Purchaser is a party or otherwise bound.  There are not any bonds, debentures,
notes or other Indebtedness of the Purchaser having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which holders of Purchaser Common Stock may vote.  Other than as
set forth above, there are no options, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which the Purchaser is a party or by which it is
bound (x) obligating the Purchaser to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of Series C Convertible Preferred
Shares of the Purchaser, (y) obligating the Purchaser to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking or (z) that give any Person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of the Series C Convertible Preferred
Shares of the Purchaser.  There are no outstanding Contracts or obligations of
the Purchaser to repurchase, redeem or otherwise acquire any shares of Series C
Convertible Preferred Shares of the Purchaser.  There are no registration
rights, proxies, voting trust agreements or other agreements or understandings
with respect to any class or series of Series C Convertible Preferred Shares of
the Purchaser.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)       On the Closing Date, the Issued Shares will be duly authorized validly
issued and fully paid, and will be non-assessable, have the rights, preferences
and privileges specified, will be free of preemptive rights and will be free and
clear of all Liens and restrictions, other than Liens created by the holder of
such Issued Shares, and restrictions on transfer imposed by this Agreement, by
the Purchaser’s Articles and Certificate of Designation, and the Securities Act.
 
Section 5.7        Compliance with Laws; Legal Proceedings.  The Purchaser’s
business and operations have been and are being conducted, in all material
respects, accordance with all applicable Laws and Orders.  There is no
agreement, judgment or Order binding upon the Purchaser which has, or could
reasonably be expected to have, the effect of prohibiting or materially
impairing any current business practice of the Purchaser.
 
Section 5.8        No Brokers or Finders.  No agent, broker, investment banker,
financial advisor or other firm or Person is or shall be entitled, as a result
of any agreement, action or commitment of Purchaser or any of its Affiliates to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with any of the transactions contemplated by this Agreement.
 
Section 5.9        Contracts.  The Purchaser is not in violation of or in
default under any Contract to which it is a party or to which it or any of its
properties or assets is subject, except for violations or defaults that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect of the Purchaser.
 
Section 5.10      Tax Matters.

 
(a)        Tax Returns.  The Purchaser has filed all Tax Returns required to be
filed by or on behalf of the Purchaser, as applicable, and has paid all Taxes of
the Purchaser, as applicable, required to have been paid (whether or not
reflected on any Tax Return).  No Governmental Authority in any jurisdiction has
made a claim, assertion or threat to the Purchaser that the Purchaser is or may
be subject to taxation by such jurisdiction; there are no Liens with respect to
Taxes on the Purchaser’s property or assets; and there are no Tax rulings,
requests for rulings, or closing agreements relating to the Purchaser for any
period (or portion of a period) that would affect any period after the date
hereof.
 
(b)        No Adjustments, Changes.  Neither the Purchaser nor any other Person
on behalf of the Purchaser (a) has executed or entered into a closing agreement
pursuant to Section 7121 of the Code or any predecessor provision thereof or any
similar provision of state, local or foreign law; or (b) has agreed to or is
required to make any adjustments pursuant to Section 481(a) of the Code or any
similar provision of state, local or foreign law.
 
(c)         No Disputes.  Notwithstanding Purchaser’s obligation to file its
financial statements quarterly with the SEC, there is no pending audit,
examination, investigation, dispute, proceeding or claim with respect to any
Taxes of the Purchaser, nor is any such claim or dispute pending or
contemplated.  The Purchaser has delivered to the Seller true, correct and
complete copies of all Tax Returns and examination reports and statements of
deficiencies assessed or asserted against or agreed to by the Purchaser, if any,
since its inception and any and all correspondence with respect to the
foregoing.
 
 
14

--------------------------------------------------------------------------------

 
 
(d)         No Tax Allocation, Sharing.  The Purchaser is not and has not been a
party to any Tax allocation or sharing agreement.
 
(e)          No Other Arrangements.  The Purchaser is not a party to any
Contract or arrangement for services that would result, individually or in the
aggregate, in the payment of any amount that would not be deductible by reason
of Section 162(m), 280G or 404 of the Code.  The Purchaser is not a “consenting
corporation” within the meaning of Section 341(f) of the Code.  The Purchaser
does not have any “tax-exempt bond financed property” or “tax-exempt use
property” within the meaning of Section 168(g) or (h), respectively of the
Code.  The Purchaser does not have any outstanding closing agreement, ruling
request, request for consent to change a method of accounting, subpoena or
request for information to or from a Governmental Authority in connection with
any Tax matter.  During the last two years, the Purchaser has not engaged in any
exchange with a related party (within the meaning of Section 1031(f) of the
Code) under which gain realized was not recognized by reason of Section 1031 of
the Code.  The Purchaser is not a party to any reportable transaction within the
meaning of Treasury Regulation Section 1.6011-4.
 
Section 5.11        SEC Reports.
 
(a)          The Purchaser has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC since December 16,
2013, pursuant to the Exchange Act (the “SEC Reports”).
 
(b)          As of their respective dates, the SEC Reports and any registration
statements filed by the Purchaser under the Securities Act (the “Registration
Statements”) complied in all material respects with the requirements of the
Exchange Act and the Securities Act, as applicable, and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports or
Registration Statements, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
Section 5.12        Internal Accounting Controls.  The Purchaser maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (a) transactions are executed in accordance with management’s
general or specific authorizations, (b) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (c) access
to assets is permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Purchaser has established disclosure controls
and procedures for the Purchaser and designed such disclosure controls and
procedures to ensure that material information relating to the Purchaser is made
known to the officers by others within the Purchaser.  The Purchaser’s officers
have evaluated the effectiveness of the Purchaser’s controls and procedures.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 5.13        Transactions With Affiliates and Employees.  Except as
disclosed in the SEC Reports, no officer, director, employee or stockholder of
the Purchaser or any Affiliate of any such Person, has or has had, either
directly or indirectly, an interest in any transaction with the Purchaser (other
than for services as employees, officers and directors), including any Contract
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Person or, to the Knowledge of the
Purchaser, any entity in which any such Person has an interest or is an officer,
director, trustee or partner.
 
Section 5.14        Liabilities.  To Purchaser’s Knowledge, as of the Effective
Date, Purchaser has no Liability in excess of $25,000, and there is no Legal
Proceeding pending, or to the Knowledge of the Purchaser threatened against the
Purchaser, that would reasonably be expected to give rise to any Liability.  The
Purchaser is not a guarantor nor is otherwise liable for any Liability or
obligation (including Indebtedness) of any other Person.
 
Section 5.15        Non-Public Information.  Neither the Purchaser nor any
Person acting on its behalf has provided the Seller or their respective agents
or counsel with any information that the Purchaser believes constitutes
material, non-public information except insofar as the existence and terms of
the proposed transactions hereunder may constitute such information and except
for information that will be disclosed by the Purchaser in a current report on
Form 8-K filed by the Purchaser within four (4) Business Days after the Closing.
 
ARTICLE 6
ADDITIONAL AGREEMENTS
 
Section 6.1          Access to Information.  The Purchaser shall afford Seller,
its accountants, counsel and other representatives (including the Seller
Members), reasonable access, during normal business hours, to the properties,
books, records and personnel of the Purchaser at any time prior to the Closing
in order to enable Seller and the Seller Members to obtain all information
concerning the business, assets and properties, results of operations and
personnel of the Purchaser as they may reasonably request.  No information
resulting from such investigation shall affect or be deemed to modify any
representation or warranty contained herein or the conditions to the obligations
of the Purchaser to consummate the transactions contemplated hereby.
 
Section 6.2          Legal Requirements.  The Parties shall take all reasonable
actions necessary or desirable to comply promptly with all legal requirements
which may be imposed on them with respect to the consummation of the
transactions contemplated by this Agreement (including, without limitation,
furnishing all information required in connection with approvals of or filings
with any Governmental Authority, and prompt resolution of any litigation
prompted hereby), and shall promptly cooperate with, and furnish information to,
the other Parties to the extent necessary in connection with any such
requirements imposed upon any of them in connection with the consummation of the
transactions contemplated by this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE 7
POST CLOSING COVENANTS
 
Section 7.1          General.  In case at any time after the Closing any further
action is necessary to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request.
 
Section 7.2         Litigation.  In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) the Acquired Assets; (ii) any transaction contemplated under this Agreement
or (iii) any fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act, or
transaction that existed on or prior to the Closing Date involving the Purchaser
or the Acquired Assets, each of the other Parties will cooperate with such Party
and such Party’s counsel in the contest or defense, make available any personnel
under their control, and provide such testimony and access to their books and
records as shall be reasonably necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Party.
 
Section 7.3         Public Announcements.  The Purchaser shall file with the SEC
a Form 8-K describing the material terms of the transactions contemplated hereby
as soon as practicable following the Closing Date but in no event more than four
(4) business days following the Closing Date.
 
ARTICLE 8
CONDITIONS TO CLOSING
 
Section 8.1         Conditions to Obligation of the Parties Generally.  The
Parties shall not be obligated to consummate the transactions to be performed by
each of them in connection with the Closing if, on the Closing Date, (i) any
Legal Proceeding shall be pending or threatened before any Governmental
Authority wherein an Order or charge would (A) prevent consummation of any of
the transactions contemplated by this Agreement or (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, or (ii) any Law or Order which would have any of the foregoing
effects shall have been enacted or promulgated by any Governmental Authority.
 
Section 8.2         Seller’s Closing Conditions.  The Seller shall not be
obligated to consummate the transactions contemplated by this Agreement unless:
 
(a)         All of the Purchaser’s representations and warranties of set forth
in this Agreement are true and correct, in all material respects, as of the
Closing Date, or the Seller specifically and expressly waives each untrue
representation and warranty in writing;
 
 
17

--------------------------------------------------------------------------------

 
 
(b)         Purchaser delivers to the Seller:
 
(i)          a closing certificate, dated the Closing Date, executed by an
officer of the Purchaser, certifying the satisfaction of the conditions
specified in 8.2;
 
(ii)         a certified copy of the Purchaser’s Articles of Incorporation, and
a Certificate of Good Standing, each issued by the Secretary of State of the
Purchaser’s jurisdiction of formation;
 
(iii)        a certificate duly executed by the Secretary of the
Purchaser,  dated as of the Closing Date, and certifying (A) the resolutions as
adopted by the Purchaser’s board of directors, in a form reasonably acceptable
to the Seller, approving this Agreement and the Transaction Documents to which
it is a party and the transactions contemplated hereby and thereby; (B) the
Purchaser’s Organizational Documents, each as in effect at the Closing; and (C)
the incumbency of each authorized officer of the Purchaser signing this
Agreement and any other agreement or instrument contemplated hereby to which the
Purchaser is a party;
 
(iv)        a statement from the Purchaser’s transfer agent regarding the number
of issued and outstanding shares of Purchaser Common Stock immediately before
the Closing; and
 
(v)         A certificate representing the Issued Shares; and
 
(c)          All actions to be taken by the Purchaser in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
the Seller.
 
Section 8.3           Purchaser’s Closing Conditions.  The Purchaser shall not
be obligated to consummate the transactions contemplated by this Agreement
unless:
 
(a)          All of the Seller’s representations and warranties of set forth in
this Agreement are true and correct, in all material respects, as of the Closing
Date, or the Purchaser specifically and expressly waives each untrue
representation and warranty in writing;
 
(b)           Seller delivers to the Purchaser:
 
(i)          a closing certificate, dated the Closing Date, executed by an
officer of the Seller, certifying the satisfaction of the conditions specified
in Section 8.2;
 
(ii)         a certified copy of the Seller’s Articles of Organization, and a
Certificate of Good Standing, each issued by the Secretary of State of the
Seller’s jurisdiction of formation;
 
(iii)        a certificate duly executed by the Secretary of the Seller,  dated
as of the Closing Date, and certifying (A) the resolutions as adopted by the
Seller’s managers, in a form reasonably acceptable to the Purchaser, approving
this Agreement and the Transaction Documents to which it is a party and the
transactions contemplated hereby and thereby; (B) the Seller Member Consent
executed by a sufficient number of Seller Members to approve the consummation of
the transactions contemplated by this Agreement; (C) the Seller’s Organizational
Documents, each as in effect at the Closing; and (D) the incumbency of each
manager of the Seller signing this Agreement and any other agreement or
instrument contemplated hereby to which the Seller is a party;
 
 
18

--------------------------------------------------------------------------------

 
 
(iv)        a title opinion from counsel satisfactory to Purchaser, affirming
Seller’s pre-Closing title to the Acquired Assets, or, at Purchaser’s election,
chain of title documentation with respect to the Acquired Assets that Purchaser,
in its sole discretion deems sufficient to, establish Seller’s title to the
Acquired Assets; and
 
(v)         all documents Purchaser reasonably deems necessary to effect a
transfer of the Acquired Assets; and
 
(c)          All actions to be taken by the Seller in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
the Purchaser.
 
ARTICLE 9
TERMINATION
 
Section 9.1           Grounds for Termination.  Anything herein or elsewhere to
the contrary notwithstanding, this Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date:
 
(a)           by the mutual written agreement of the Parties;
 
(b)           upon written notice of termination from the Purchaser to the
Seller if the Closing has not occurred on or prior to the Termination Date,
unless the failure of the Closing to have occurred is attributable to a failure
on the part of Purchaser to perform any material obligation to be performed by
Purchaser pursuant to this Agreement at or prior to the Closing;
 
(c)           upon written notice of termination from the Seller to the
Purchaser if the Closing has not occurred on or prior to the Termination Date,
unless the failure of the Closing to have occurred is attributable to a failure
on the part of Seller to perform any material obligation to be performed by
Seller pursuant to this Agreement at or prior to the Closing;
 
(d)           by either Party, upon written notice of termination, if: (i) a
Governmental Authority of competent jurisdiction shall have issued a final
non-appealable Order, or shall have taken any other action having the effect of,
permanently restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby, or (ii) if an event or condition renders
it impossible to satisfy a condition precedent to the terminating Party’s
obligation to consummate the transactions contemplated by this Agreement;
provided, however, that the right to terminate this Agreement under this Section
shall not be available to a Party if such event was primarily due to the failure
of such Party to perform any of its obligations under this Agreement;
 
 
19

--------------------------------------------------------------------------------

 
 
Section 9.2           Procedure and Effect of Termination.  In the event of the
termination of this Agreement each Party will return all documents, work papers
and other material of the other Party relating to this Agreement and the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the Party furnishing the same; provided, that each Party
may retain one copy of all such documents for archival purposes in the custody
of its outside counsel and (b) all filings, applications and other submission
made by any Party to any Person, including any Governmental Authority, in
connection with the transactions contemplated hereby shall, to the extent
practicable, be withdrawn by such Party from such Person.
 
Section 9.3           Surviving Provisions.  The following provisions shall
survive the termination of this Agreement:
 
ARTICLE 10
SURVIVAL; INDEMNIFICATION
 
Section 10.1         Survival.  All representations, warranties, covenants, and
obligations in this Agreement shall survive the Closing.  The right to
indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or
obligation.  The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
damages, or other remedy based on such representations, warranties, covenants,
and obligations.
 
Section 10.2         Indemnification by Seller.  Seller shall indemnify, defend
and hold harmless the Purchaser, and its Representatives, from and against all
costs or expenses (including attorneys’ fees), judgments, fines, losses, claims,
damages, liabilities and amounts paid in settlement (collectively, “Damages”)
arising, directly or indirectly, from or in connection with: (a) any breach (or
alleged breach) of any representation or warranty made by the Seller or any
Seller Member in this Agreement or any Transaction Document or in any
certificate delivered by the Seller pursuant to this Agreement; or (b) any claim
with respect to the Acquired Assets to the extent based upon events transpiring
prior to the Closing Date. It is acknowledged by both Parties that the
transportation of the set or sets shall take place following the Closing Date,
and that Seller shall not be liable to Purchaser for any damaged occurring to
such set or sets during this transportation.  To secure Seller’s indemnification
obligation hereunder, Seller hereby grants to Purchaser, effective as of the
Closing Date, a continuing first priority security interest in and to the Issued
Shares.
 
Section 10.3         Indemnification by Purchaser.  Purchaser shall indemnify,
defend and hold harmless the Seller, and its Representatives, from and against
all Damages arising, directly or indirectly, from or in connection with: (a) any
breach (or alleged breach) of any representation or warranty made by the
Purchaser in this Agreement or any Transaction Document or in any certificate
delivered by Purchaser pursuant to this Agreement; or (b) any claim with respect
to the Issued Shares to the extent based upon events transpiring prior to the
Closing Date.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 10.4         Matters Involving Third Parties.

 
(a)           If any third party shall notify any Party (the “Indemnified
Party”) with respect to any matter (a “Third Party Claim”) which may give rise
to a claim for indemnification by the another Party (the “Indemnifying Party”),
then the Indemnified Party shall promptly notify each Indemnifying Party thereof
in writing; provided, however, that no delay on the part of the Indemnified
Party in notifying any Indemnifying Party shall relieve the Indemnifying Party
from any obligation hereunder unless (and then solely to the extent) the
Indemnifying Party is thereby prejudiced.
 
(b)           Any Indemnifying Party will have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (A) the Indemnifying
Party notifies the Indemnified Party in writing within fifteen (15) days after
the Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Damages the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim, (B)
the Indemnifying Party provides the Indemnified Party with evidence acceptable
to the Indemnified Party that the Indemnifying Party will have the financial
resources to defend against the Third Party Claim and fulfill its
indemnification obligations hereunder, (C) the Third Party Claim involves only
money damages and does not seek an injunction or other equitable relief, (D)
settlement of, or an adverse judgment with respect to, the Third Party Claim is
not, in the good faith judgment of the Indemnified Party, likely to establish a
precedential custom or practice adverse to the continuing business interests of
the Indemnified Party, and (E) the Indemnifying Party conducts the defense of
the Third Party Claim actively and diligently.
 
(c)           So long as the Indemnifying Party is conducting the defense of the
Third Party Claim in accordance with Section 10.4(b): (A) the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third Party Claim, (B) the Indemnified Party will not consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim without the prior written consent of the Indemnifying Party
(not to be withheld unreasonably), and (C) the Indemnifying Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnified
Party (not to be withheld unreasonably).
 
(d)           In the event any condition in Section 10.4(b) is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Party will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including reasonable attorneys’ fees
and expenses), and (C) the Indemnifying Party will remain responsible for any
Damages the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third Party Claim to the fullest
extent provided in this Article X.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 10.5         Exclusive Remedy.  The Parties acknowledge and agree that
the indemnification provisions in this Article X hereof shall be the exclusive
remedies of the Parties with respect to the transactions contemplated by this
Agreement, other than for fraud and willful misconduct.
 
ARTICLE 11
MISCELLANEOUS PROVISIONS
 
Section 11.1         Expenses.  Except as otherwise expressly provided in this
Agreement, each Party will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants.  In the event of termination
of this Agreement, the obligation of each Party to pay its own expenses will be
subject to any rights of such Party arising from a breach of this Agreement by
another Party.
 
Section 11.2          Confidentiality.
 
(a)           The Parties will maintain in confidence, and will cause their
respective directors, officers, employees, agents, and advisors to maintain in
confidence, any written, oral, or other information obtained in confidence from
another Person in connection with this Agreement or the transactions
contemplated by this Agreement, unless (a) such information is already known to
such Party or to others not bound by a duty of confidentiality or such
information becomes publicly available through no fault of such Party, (b) the
use of such information is necessary or appropriate in making any required
filing with the SEC, or obtaining any consent or approval required for the
consummation of the transactions contemplated by this Agreement, (c) the
furnishing or use of such information is required by or necessary or appropriate
in connection with legal proceedings, or (d) such information is contained in a
press release or similar announcement approved by the Purchaser.  If the
transactions contemplated by this Agreement are not consummated, each Party will
return or destroy all of such written information each party has regarding the
other Party.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 11.3         Notices.  All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the Business Day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) Business Days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
Business Day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission or other electronic means, including email, on the Business Day of
such delivery if sent by 6:00 p.m. in the time zone of the recipient, or if sent
after that time, on the next succeeding Business Day.  If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this
Section), or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender).  All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:
 
If to Purchaser, to:
 
Gawk Incorporated
201 St. Charles Ave. Suite 4700
New Orleans, LA 70170
Attention: Scott Kettle
Telephone No.: (888) 754-6190
Facsimile No.:                                                     
     
If to the Seller, to:
 
High Profile Distribution, LLC
1000 N Green Valley Parkway, Suite 440-520
Henderson, NV  89074
Telephone No.:
Facsimile No.:                                                      

 
or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder.
 
Section 11.4         Further Assurances.  The Parties agree (a) to furnish upon
request to each other such further information, (b) to execute and deliver to
each other such other documents, and (c) to do such other acts and things, all
as the other Parties may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.
 
Section 11.5         Waiver.  The rights and remedies of the Parties are
cumulative and not alternative.  Neither the failure nor any delay by any Party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege.  To the
maximum extent permitted by applicable Law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Parties; (b) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 11.6         Entire Agreement and Modification.  This Agreement,
including the Exhibits attached hereto, supersedes all prior agreements between
the Parties with respect to its subject matter and constitutes (along with the
documents referred to in this Agreement) a complete and exclusive statement of
the terms of the agreement between the Parties with respect to its subject
matter.  This Agreement may not be amended except by a written agreement
executed by the Party against whom the enforcement of such amendment is sought.
 
Section 11.7         Assignments, Successors, and No Third-Party Rights.  No
Party may assign any of its rights under this Agreement without the prior
consent of the other Parties.  Subject to the preceding sentence, this Agreement
will apply to, be binding in all respects upon, and inure to the benefit of and
be enforceable by the respective successors and permitted assigns of the
Parties.  Except as set forth in Article XII hereof, nothing expressed or
referred to in this Agreement will be construed to give any Person other than
the Parties any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement.
 
Section 11.8         Severability.  If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.
 
Section 11.9         Section Headings.  The headings of Articles and Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation.  All references to “Article” or “Articles” or
“Section” or “Sections” refer to the corresponding Article or Articles or
Section or Sections of this Agreement, unless the context indicates otherwise.
 
Section 11.10       Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local,
or foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires
otherwise.  Unless otherwise expressly provided, the word “including” shall mean
including without limitation.  The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance.  If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of such
representation, warranty, or covenant.  All words used in this Agreement will be
construed to be of such gender or number as the circumstances require.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 11.11       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
Section 11.12       Specific Performance.  Each of the Parties acknowledges and
agrees that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached.  Accordingly, each of the Parties agrees that
the other Party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the U.S. or any state thereof having jurisdiction over the Parties and
the matter (subject to the provisions set forth in Section 11.13 below), in
addition to any other remedy to which they may be entitled, at Law or in equity.
 
Section 11.13        Governing Law; Submission to Jurisdiction.  This Agreement
shall be governed by and construed in accordance with the Laws of the State of
Nevada without regard to conflicts of Laws principles.  Each of the Parties
submits to the jurisdiction of any state or federal court sitting in the State
of Nevada, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court.  Each of the Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety, or other security that might be required of
any other Party with respect thereto.  Any Party may make service on any other
Party by sending or delivering a copy of the process to the Party to be served
at the address and in the manner provided for the giving of notices in Section
11.3 above.  Nothing in this Section 11.13, however, shall affect the right of
any Party to serve legal process in any other manner permitted by Law or at
equity.  Each Party agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by Law or at equity.
 
Section 11.14        Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
[Signatures follow on next page]
 
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.
 
PURCHASER:
 
GAWK INCORPORATED
 
By:
/s/ Scott Kettle
Name:
Scott Kettle
Title:
President, Chief Executive Officer, Chief Financial Officer, Secretary,
Treasurer, and Director

 
SELLER:
 
HIGH PROFILE DISTRIBUTION, LLC
 
By:
/s/ Greg Fellows
Name:
Greg Fellows
Title:
 

 
 
26

--------------------------------------------------------------------------------

 
 
Schedule I
 
All right, title, and interest, in and to the following property, regardless of
where located:
 
(a)           The Television series and all collateral, allied, ancillary,
subsidiary, and merchandising rights therein, and all properties and things of
value pertaining thereto whether now in existence or hereafter made, acquired or
produced;
 
(b)           All physical properties of every kind or nature of or relating to
the Television series and all versions thereof, including, without limitation,
all physical properties relating to the development, production, completion,
delivery, exhibition, distribution or other exploitation of the Television
series, and all versions thereof or any part thereof, including, without
limitation, the Literary Property, and all Television series Elements (all of
the foregoing is collectively referred to herein as the “Physical Properties”)
and any and all rights of access to removal and transfer of, and duplication and
reproduction of, the Physical Properties;


(c)           All physical elements of the Television series, including all
negatives, duplicate negatives, fine grain prints, soundtracks, positive prints
(cutouts and trims excepted), and sound, all video formats (including PAL/NTSC),
and other physical properties in connection with the Television series and the
trailer for the Television series, exposed television series, developed
television series, positives, negatives, prints, answer prints, special effects,
pre-print materials (including interpositives, negatives, duplicate negatives,
internegatives, color reversals, intermediates, lavenders, fine grain master
prints and matrices and all other forms of pre-print elements which may be
necessary or useful to produce prints or other copies or additional pre-print
elements, whether now known or hereafter devised) soundtracks, recordings, audio
and video tapes and discs of all types and gauges, cutouts, trims, non-analog
recordings and tapes, including without limitation, any video digital recordings
and HDTV format recordings, and any and all other physical properties of every
kind and nature relating to the Television series in whatever state of
completion, and all duplicates, drafts, versions, variations and copies of each
thereof (all of the foregoing is collectively referred to herein as the
“Television series Elements”);


(d)           All rights of every kind or nature in and to any and all music and
musical compositions created for, used in or to be used in connection with the
Television series including, without limitation, all copyrights therein and all
rights to perform, copy, record, re-record, produce, publish, reproduce or
synchronize any or all of said music and musical compositions as well as all
other rights to exploit such music including record, soundtrack recording, and
music publishing rights;


(e)           All collateral, allied, ancillary, subsidiary, publishing and
merchandising rights of every kind and nature, without limitation, derived from,
appurtenant to or related to the Television series or the Literary Property or
any part thereof, including, without limitation, all production, exploitation,
reissue, remake, sequel, serial or series production rights by use of television
series, tape or any other recording devices now known or hereafter devised,
whether based upon, derived from or inspired by the Television series, the
Literary Property or any part thereof; all rights to use, exploit and license
others to use or exploit any and all novelization, publishing, commercial
tie-ups and merchandising rights of every kind and nature, including, without
limitation, all novelization, publishing, merchandising rights and commercial
tie-ups arising out of or connected with or inspired by the Television series or
the Literary Property, the title or titles of the Television series, the
characters appearing in the Television series or said Literary Property and/or
the names or characteristics of said characters, and including further, without
limitation, any and all commercial exploitation in connection with or related to
the Television series, all remakes or sequels thereof and/or said Literary
Property;
 
 
27

--------------------------------------------------------------------------------

 


(f)           All rights of every kind or nature, present and future, in and to
all agreements relating to the development, production, completion, delivery and
exploitation of the Television series, including, without limitation, any
production services agreements, and all agreements for personal services,
including the services of writers, directors, cast, producers, special effects
personnel, personnel, animators, cameramen and other creative, artistic and
technical staff and agreements for the use of studio space, Equipment,
facilities, locations, animation services, special effects services and
laboratory contracts;


(g)           All insurance and insurance policies heretofore or hereafter
placed upon the Television series or the insurable properties thereof and/or any
Person or Persons engaged in the development, production, completion, delivery
or exploitation of the Television series;


(h)           All copyrights, rights in copyrights, interests in copyrights and
renewals and extensions of copyrights, domestic and foreign, common law and
statutory heretofore or hereafter obtained upon the Television series or the
Literary Property or any part thereof, and the right (but not the obligation) to
make publication thereof for copyright purposes, to register a claim under
copyright, and the right (but not the obligation) to renew and extend such
copyrights, and the right (but not the obligation) to sue for past, present and
future infringements of copyright;


(i)           All rights to produce, acquire, release, sell, distribute,
subdistribute, lease, sublease, market, license, sublicense, exhibit, broadcast,
transmit, reproduce, publicize or otherwise exploit the Television series, the
Literary Property and any and all rights therein (including, without limitation,
the rights referred to in above) in perpetuity, without limitation, in any
manner and in any media whatsoever throughout the universe, including, without
limitation, by projection, radio, all forms of television (including, without
limitation, free, pay, toll, cable, sustaining subscription, sponsored and
direct satellite broadcast), in theaters, non-theatrically, on cassettes,
cartridges and discs and by any and all other scientific, mechanical or
electronic means, methods, processes or devices now known or hereafter
conceived, devised or created;


(j)           All rights of any kind or nature, direct or indirect, to acquire,
produce, develop, reacquire, finance, release, sell, distribute, subdistribute,
lease, sublease, market, license, sublicense, exhibit, broadcast, transmit,
reproduce, publicize, or otherwise exploit the Television series, or any rights
in the Television series, including, without limitation, pursuant to agreements
which relate to the ownership, production or financing of the Television series;
 
 
28

--------------------------------------------------------------------------------

 


(k)           All contract rights and general intangibles which may arise in
connection with the creation, production, completion, delivery, financing,
ownership, possession or exploitation of the Television series or which grant to
any Person any right to acquire, produce, develop, reacquire, finance, release,
sell, distribute, subdistribute, lease, sublease, market, license, sublicense,
exhibit, broadcast, transmit, reproduce, publicize, or otherwise exploit the
Television series or any rights in the Television series and all collateral,
allied, ancillary, subsidiary and merchandising rights therein, and all
properties and things of value pertaining thereto and all products thereof
whether now in existence or hereafter made, acquired or produced, including,
without limitation, all rights pursuant to agreements which relate to the
ownership, production or financing of the Television series;
 
(i)          All rent, revenues, income, compensation, products, increases, and
profits or other property obtained or to be obtained from the production,
release, sale, distribution, subdistribution, lease, sublease, marketing,
licensing, sublicensing, exhibition, broadcast, transmission, reproduction,
publication, ownership, exploitation or other uses or disposition of the
Television series and the Literary Property (or any rights therein or part
thereof), in any and all media, without limitation, the properties thereof and
of any collateral, allied, ancillary, merchandising and subsidiary rights
therein and thereto, and amounts recovered as damages by reason of unfair
competition, the infringement of copyright, breach of any contract or
infringement of any rights, or derived therefrom in any manner whatsoever;
 
(ii)         Any and all documents, receipts or books and records, including,
without limitation, documents or receipts of any kind or nature issued by any
pledgeholder, warehouseman or bailee with respect to the Television series and
any element thereof;
 
(iii)        All accounts, accounts receivable, contract rights and general
intangibles (as such terms are defined in the UCC) in connection with or
relating to the Television series and to the Physical Properties, including all
rights to receive the payment of money under present or future contracts or
agreements (whether or not earned by performance) from the sale, distribution,
exhibition, disposition, leasing, subleasing, licensing, sublicensing and other
exploitation of the Television series or the Literary Property or any part
thereof or any rights therein in any medium, whether now known or hereafter
developed, by any means, method, process or device in any market;
 
(iv)        All right, title and interest in, to and under any distribution
agreements, any tax pass-through intermediary license agreements, any
partnership agreements or operating agreements and any sales agency agreements,
including the right to receive payments thereunder, and all other rights to
receive television series rentals, license fees, distribution fees, producer’s
shares, royalties and other amounts of every description including, without
limitation, from (A) theatrical exhibitors, non-theatrical exhibitors,
television networks and stations and airlines, cable television systems, pay
television operators, whether on a subscription, per program charge basis or
otherwise, and other exhibitors, (B) distributors (including, without
limitation, the sales agent and the distributors), subdistributors, lessees,
sublessees, licensees and sublicensees and (C) any other Person that
distributes, exhibits or exploits the Television series or the Literary Property
or elements or components of the Television series or the Literary Property or
rights relating thereto;
 
 
29

--------------------------------------------------------------------------------

 
 
(v)         All funds in or to be credited to any production bank account
maintained with respect to the Television series;
 
(vi)        All right with respect to sums paid or payable to Seller by any
state, federal, provincial, or other governmental body or authority directly or
indirectly as a tax credit, tax refund, tax subsidy, production credit or
similar government benefit, or by any tax shelter, or pursuant to any sale and
leaseback transaction, any co-production structure, or any similar transaction,
and any and all allied, ancillary and subsidiary rights therein;
 
(vii)       All machinery, electrical and electronic components, equipment,
fixtures, furniture, office machinery, vehicles, trailers, implements and other
tangible personal property of every kind and description used or useful in
connection with the Television series (including, without limitation, all
wardrobe, props, mikes, scenery, sound stages, movable, permanent or vehicular
dressing rooms, sets, lighting equipment, cameras and other photographic, sound
recording and editing equipment, projectors, television series developing
equipment and machinery) and all additions and accessions thereto, wherever any
of the foregoing is located (all of the foregoing is collectively referred to
herein as the “Equipment”);
 
(viii)      All title or titles of the Television series and the exclusive use
thereof including rights protected pursuant to trademark, service mark, unfair
competition and/or other Laws, rules or principles of law or equity;
 
(ix)         All cash and cash equivalents drafts, checks, certificates of
deposit, notes, bills of exchange and other writings or negotiable instruments
which evidence a right to the payment of money and are not themselves security
agreements or leases and are of a type which is in the ordinary course of
business transferred by delivery with any necessary endorsement or necessary
assignment whether now owned or hereafter acquired;
 
(x)          All inventions, processes, formulae, licenses, patents, patent
rights, trademarks, trademark rights, service marks, service mark rights, trade
names, trade name rights, logos, indicia, names, business source or business
identifiers and renewals and extensions thereof, domestic and foreign, whether
now owned or hereafter acquired, and the accompanying good will and other like
business property rights relating to the Television series, and the right (but
not the obligation) to register claims under trademark or patent and to renew
and extend such trademarks or patents and the right (but not the obligation) to
sue for past, present or future infringement of trademark or patent;
 
(xi)         All pre-delivery deposits;
 
(xii)        All collection accounts (if any) or other similar accounts and all
funds deposited in or to be credited to such accounts;
 
(xiii)       All tax credits earned or to be earned in connection with the
Television series, whether now existing or hereafter created, and all products
thereof; and
 
(xiv)      All accessions to, substitutions for, and replacements, and products
of any of the foregoing, including, without limitation, claims against third
Persons, with respect to the foregoing.
 
 
30

--------------------------------------------------------------------------------

 
 
EXHIBITS
 
 
Exhibit A
SERIES C PREFERRED STOCK CONVERSION AGREEMENT

 
 
Exhibit B
CERTIFICATE OF DESIGNATION PREFERRED C

 
 
 

--------------------------------------------------------------------------------